Citation Nr: 0022511	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right ankle fracture, currently evaluated as 
20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1963 to May 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the RO.  



FINDING OF FACT

The veteran's service-connected residuals of a fractured 
right ankle is not shown to be manifested by more than marked 
limitation of motion; functional loss reflective of ankylosis 
is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected residuals of a right ankle 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5270, 5271 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In this case, the veteran contends that his service-connected 
disability is severe enough to warrant a rating in excess of 
20 percent.  The veteran was originally granted service 
connection for residuals of a right ankle fracture in 
December 1972.  At that time, a noncompensable rating was 
assigned to that disability.  The noncompensable rating was 
confirmed and continued by rating decisions in July 1984 and 
November 1988.  

In August 1994, the veteran submitted an increased rating 
claim, asserting that his service-connected residuals of a 
fractured right ankle had worsened in severity.  

VA treatment records show that the veteran underwent a right 
ankle arthroplasty in July 1994 as a result of advanced 
degenerative joint disease.  

The veteran was afforded a VA examination in August 1994.  
The examiner noted the presence of a recent scar on the 
anterior aspect of the right ankle.  The right ankle joint 
felt very stiff.  Posture standing was normal, but the 
veteran was unable to squat.  Supination and pronation were 
negative on the right.  The appearance was normal.  Function 
was decreased, but there was no deformity.  The veteran 
limped.  There were no skin or vascular changes noted.  The 
right ankle revealed slight swelling and slight deformity.  
There was no instability.  The examiner noted that there was 
marked limitation of motion of the right ankle.  

In light of the recent medical evidence, the RO issued a June 
1995 rating decision that assigned an increased rating of 10 
percent for the service-connected residuals of a fractured 
right ankle, effective on August 4, 1994.  

In December 1997, the veteran again submitted an increased 
rating claim, asserting that his service-connected residuals 
of a fractured right ankle had worsened in severity.  

The veteran was afforded a VA examination in February 1998.  
The veteran complained that his ankle pain, stiffness and 
swelling had increased.  The veteran reported that his ankle 
locked when he tried to use it.  The veteran reported having 
fatigue and a loss of endurance due to his right ankle 
disability.  There was no heat, redness or instability.  The 
veteran reported that walking for a long period precipitated 
flare-ups of pain.  The veteran did not use crutches, braces, 
a cane or corrective shoes.  

On examination, the right foot revealed an intact distal 
circulation by way of dorsalis pedis and posterior tibial 
pulses as well as pulse detected by blood pressure at the 
calf.  There was no edema.  There was good muscular 
development.  The veteran had approximately 7 degrees of 
dorsiflexion and 5 degrees of volar flexion.  Inversion and 
eversion were restricted to 1 to 2 degrees.  Motion of the 
toes was normal.. There was no pain on motion.  The foot 
arrived at that end of the range of motion and stopped.  
Throughout the limited range of motion, the veteran had good 
strength and gait.  Calluses on the soles of both feet were 
identical.  The examiner noted that the range of motion was 
not limited by pain, fatigue, weakness, or loss of endurance.  
If there was swelling during flare-ups, this would limit his 
range of motion.  There was no edema, effusion, instability, 
or weakness through the range of motion.  There was no loss 
of ability to ambulate short distances.  The examiner noted 
that the ankle was as stable as a platform.  The diagnosis 
was that of history of fractured right ankle with limited 
range of motion.  

VA treatment records show that the veteran was afforded x-ray 
studies of the right ankle in February 1998.  The report 
indicated that there were metallic screws through the medial 
malleolus of the right ankle.  There were some degenerative 
changes with bony lipping and marginal sclerosis.  There was 
slight narrowing of the ankle mortis.  There were no bony 
erosions.  No recent fractures or dislocations were present.  
There were no radiopaque foreign bodies noted.  The 
impression was that of remote surgical and degenerative 
changes with small metallic screws through the medical 
malleolus.  

In a March 1998 rating decision, the RO assigned an increased 
rating of 20 percent for the service-connected residuals of 
the right ankle fracture, effective on December 12, 1997.  
The veteran appealed from that determination.  

In May 1999, the RO issued a rating decision that assigned an 
earlier effective date of October 1, 1994 for the increased 
rating of 20 percent for the service-connected residuals of 
the right ankle fracture.  In this regard, the RO found clear 
and unmistakable error in the June 1995 rating decision for 
failure to consider the veteran's claim under the provisions 
of 38 C.F.R. § 4.30 (1999).  A temporary total rating was 
assigned on July 28, 1994 through September 1994.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for residuals 
of a fractured right ankle remains in appellate status.  


II.  Legal Analysis

At the outset, the Board notes that the veteran's claim as to 
the issue of an increased rating for residuals of a fractured 
right ankle is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991 & Supp. 2000).  That is, the Board 
finds that the veteran has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The service-connected residuals of a fractured right ankle is 
rated under Diagnostic Code 5271 for limitation of motion of 
the ankle.  Under Diagnostic Code 5271, a 10 percent rating 
is assigned where moderate limitation of the ankle is shown.  
A 20 percent rating is assigned where marked limitation of 
the ankle is shown.  

In addition, Diagnostic Code 5270 contemplates ratings for 
ankylosis of the ankle and provides for a 20 percent rating 
for ankylosis in plantar flexion, less than 30 degrees.  A 30 
percent rating is assigned where the evidence shows ankylosis 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  Finally a 40 
percent rating is assigned for ankylosis when plantar flexion 
is at more than 40 degrees, or in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion or 
eversion deformity.  

The Board notes that the veteran has asserted having right 
ankle pain during his February 1998 VA examination.  The 
Board notes that, in consideration of limitation of motion, 
the Court has set forth certain guidelines.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's claim for an increased rating for the service-
connected residuals of a right ankle fracture as a rating 
under the Diagnostic Code governing limitation of motion of 
the ankle should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet.App. 7 (1996).  

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  In this case, the veteran 
complained of pain; however, the Board notes that a 20 
percent rating under has been assigned under the provisions 
of Diagnostic Code 5271 for marked limitation of motion of 
the ankle.  Specifically, the examiner in February 1998 noted 
that the veteran's ankle was as stable as a platform, that 
there was no pain on motion and that there was good strength 
and gait.  The examiner also noted that the range of motion 
was not limited by pain, fatigue, weakness or loss of 
endurance.  Furthermore, the examiner indicated that there 
was no edema, effusion, instability, or weakness through the 
range of motion.  

In order to warrant a rating in excess of 20 percent for the 
service-connected right ankle fracture residuals, the 
evidence would have to manifest a functional loss that would 
equate with ankylosis of the ankle in plantar flexion between 
30 degrees and 40 degrees or in dorsiflexion between 0 
degrees and 10 degrees.  There is no medical evidence to 
indicate that the veteran suffers from ankylosis of the right 
ankle.  Furthermore, there is no competent evidence to show 
that the veteran suffers from extreme pain, instability, 
incoordination and fatigability with regard to his right 
ankle that would be consistent with ankylosis.  See DeLuca v. 
Brown, 6 Vet. App. 321 (1993).  

In sum, even though the veteran has complained of pain 
associated with his disability, the medical evidence does not 
serve to establish that a rating in excess of 20 percent for 
the residuals of the right ankle fracture is assignable.  
Thus, the Board finds that the veteran's claim for an 
increase rating must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected residuals of the 
right ankle fracture.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for the service-connected residuals of 
the right ankle fracture is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

